Ellsworth, J.
I concur in the opinion expressed by Judge Waite.
No one will contend that technical language is essential to create a trust, or to express a desire or expectation. We en-quire after the intention of the testator, to be learned from the will, viewed in connexion with circumstances. That intention is, in this case, obvious enough to satisfy my mind ; and hence, guided by the above principles, I hold that Mr. Gilbert expected, and directed, that his widow should, before or at the time of her death, divide tire property between his children.
It has long been settled, that words of recommendation, request, entreaty, wish or expectation, addressed to a devisee or legatee, will make him a trustee for the person or persons in whose favour such expressions are used ; provided the testator has pointed out, with sufficient clearness and certainty, both the subject matter and the object or objects of the intended trust.
Judgment for defendant.